,.  a,: ...:o • ~ • .. ,
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT CO
                                                SOUTHERN DISTRICT OF CALIFORNIA                                 SEP 1 9 2019
                      United States of America                               JUDGMENT                s&~~gWw~T
                                                                                                           -'r'\fa7f
                                                                             (For Offenses Committ ®'11 or After November 1,      RNIA
                                                                                                                                         1:
                                      v.                                                                                        OEPUTY   I

                Luis Gerardo Calderon-Paniagua                               Case Number: 3:19-mj-23865                                  l
                                                                             Jeremy Delicino
                                                                             Defendant's A /lorney


REGISTRATION NO. 89161298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ----------------------------
 •    was found guilty to co1mt(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found not guilty on count(s)
                                   -------------------
 •     Count(s)
                    -----~------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                tJ TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZl Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of anest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, September 19, 2019



 Received            '••·<::~:-,
               -------=~
               DUSM                                                        HONORABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3:19-mj-23865
